Citation Nr: 9928205	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-35 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as secondary to exposure to herbicide agents, 
to include the issue of whether there was an adequate 
substantive appeal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1956 to June 1984.  
The appellant is the veteran's widow.  

This case was remanded in January 1998 for further 
development.  The case was thereafter returned to the Board.

In March 1993, the appellant raised a claim of clear and 
unmistakable error in a December 1991 rating decision that 
denied service connection for the cause of the veteran's 
death.  By rating decision in July 1995, clear and 
unmistakable error was not found in the December 1991 rating 
decision denying service connection for the cause of death.  
A Notice of Disagreement was filed in May 1996 and a 
Statement of the Case was issued in January 1998.  A 
substantive appeal has not been filed; therefore, this issue 
is not currently before the Board. 


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death secondary to 
exposure to herbicide agents was denied by the RO in July 
1995, and the appellant was notified of the denial in August 
1995.

2.  The appellant's purported substantive appeal did not 
identify the denial of service connection for the cause of 
the veteran's death secondary to exposure to herbicide 
agents, nor did it identify any error of fact or law in that 
denial.



CONCLUSION OF LAW

The appellant did not perfect an appeal of the denial of 
entitlement to service connection for the cause of the 
veteran's death secondary to exposure to herbicide agents, 
and the Board has no jurisdiction to consider this claim.  38 
U.S.C.A. §§ 7105(a), (d)(3), (4), and (5), 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.203, 20.302(b), 20.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On a VA outpatient record in August 1984, the veteran was 
seen with complaints of left chest pain.  On examination, the 
abdomen was benign.  The assessments included atypical chest 
pain, gastrointestinal versus cardiac (doubt).  

On a VA outpatient record in September 1984, the veteran was 
seen with complaints of atypical chest pain.  He had 
increased belching.  On examination, the abdomen was soft 
with no organomegaly or bruits.  The assessment included 
chest wall pain versus gastrointestinal.  

On a VA outpatient record in October 1984, it was noted that 
an upper GI showed a small hiatal hernia.  The assessment 
included hiatal hernia. 

On a VA examination in March 1985, the veteran had complaints 
to include frequent diarrhea.  The abdominal examination was 
benign, no masses or tenderness was palpable.  The diagnoses 
included hypertension; hearing loss; status post fracture of 
the ankle with complaints of discomfort; atypical chest pain; 
history of intermittent diarrhea, did not seem to be a major 
problem; and history of hiatal hernia.  

By rating action of June 1985, service connection for 
degenerative joint disease, hypertension, tinnitus, diabetes 
mellitus, avulsion fracture left ankle, hearing loss, and 
sinusitis was granted.  Service connection for pes planus and 
hiatal hernia was denied. 

On a VA examination in October 1986, the diagnoses included 
hypertensive vascular disease. 

Received in July 1991 was a certificate of the veteran's 
death indicating that the veteran died on July [redacted], 
1991.  The immediate cause of death was acute liver failure, 
due to or as a consequence of alcoholic hepatitis, due to or 
as a consequence of chronic alcoholism.  Other significant 
conditions contributing to death were anemia and chronic 
obstructive pulmonary disease.  

By rating action of December 1991, service connection for the 
cause of the veteran's death was denied.  The RO determined 
in part that the veteran's digestive system was normal on a 
VA examination dated in March 1985 with the exception of a 
history of intermittent diarrhea and alcoholic hepatitis and 
chronic alcoholism. 

In July 1992, the appellant filed a claim for service 
connection for the cause of the veteran's death as secondary 
to Agent Orange.  

In March 1993, the appellant raised the issue of clear and 
unmistakable error in a June 1985 rating decision, stating 
that the RO had failed to consider the issues of service 
connection for intermittent diarrhea, alcoholic hepatitis, 
and chronic alcoholism. 

By rating action of July 1995, the RO denied service 
connection for the cause of the veteran's death as secondary 
to herbicide exposure.  

In May 1996, the appellant filed a notice of disagreement 
with the July 1995 rating action.  In the statement, the 
appellant described the veteran's disabilities as 
intermittent diarrhea, alcoholic hepatitis, and chronic 
alcoholism.  Nothing was mentioned regarding herbicide 
exposure.

In June 1996, a Statement of the Case was issued only as to 
the issue of service connection for the cause of the 
veteran's death secondary to exposure to herbicide Agent 
Orange.  

In July 1996, the appellant filed a substantive appeal, 
arguing that the veteran's conditions, including chronic 
alcoholism, as diagnosed on a VA examination in March 1985, 
were within the presumptive period for service connection.  
Nothing was mentioned regarding herbicide exposure.

A.  Whether an adequate substantive appeal had been filed.

The RO denied appellant's claim for service connection for 
the cause of the veteran's death as secondary to exposure to 
herbicide agents in July 1995 and notified the appellant of 
its decision in August 5, 1995.  A notice of disagreement was 
received at the RO on May 24, 1996.  The RO issued a 
supplemental statement of the case addressing this issue on 
June 27, 1996.  A VA Form 9, or substantive appeal, was 
received on July 29, 1996.  In the substantive appeal, the 
appellant addressed the issue of entitlement to service 
connection for the cause of death, with no reference to 
herbicide exposure. 

The Board addressed the issue of the adequacy of a 
substantive appeal to this issue in a Remand in January 1998.  
Subsequently, the RO wrote to the appellant at her current 
address of record on February 9, 1998, allowing the appellant 
to provide additional evidence regarding her claim for 
service connection for the cause of the veteran's death 
secondary to exposure to herbicide agents and notifying her 
of its intention to consider, pursuant to 38 C.F.R. § 20.203, 
the issue of the adequacy of the substantive appeal 
concerning the issue of entitlement to service connection for 
the cause of death secondary to exposure to herbicide agents.  
A copy of the letter was sent to the appellant's 
representative.  The appellant did not respond.

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); 
see also 38 C.F.R. § 20.201 (1998) (requirements for notices 
of disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202 (1998).

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The 
statement of the case is to be forwarded to the appellant at 
her most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a) (1998).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).  The appeal should set out specific allegations of 
error of fact or law, such allegations related to specific 
items in the statement of the case, and the benefits sought 
on appeal must be clearly identified.  38 U.S.C.A. § 
7105(d)(3).  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1998).  A 
determination of which a claimant is properly notified is 
final if an appeal is not perfected as prescribed by 38 
C.F.R. § 20.302.  38 C.F.R. § 20.1103 (1998).

If the Statement of the Case and any 
prior Supplemental Statements of the Case 
addressed several issues, the Substantive 
Appeal must either indicate that the 
appeal is being perfected as to all of 
those issues or must specifically 
identify the issues appealed.  The 
Substantive Appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  The Board will not presume 
that an appellant agrees with any 
statement of fact contained in a 
Statement of the Case or a Supplemental 
Statement of the Case which is not 
specifically contested.  Proper 
completion and filing of a Substantive 
Appeal are the last actions the appellant 
needs to take to perfect an appeal.

38 C.F.R. § 20.202 (1998).  See also 38 U.S.C.A. § 7105(d)(3) 
- (5).

In this case, the appellant's VA Form 9 did not indicate that 
she was appealing the issue of entitlement to service 
connection for the cause of the veteran's death secondary to 
exposure to herbicide agents.  In fact, she set out specific 
contentions regarding the issue of entitlement to service 
connection for the cause of death.  She made no mention of 
the claim of entitlement to service connection for the cause 
of death as due to exposure to herbicide agents.  There were 
no identified errors of fact or law cited by the appellant 
with respect to that issue.

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of this issue, so any purported 
appeal is not in conformity with the law.  An appeal was not 
perfected, and the Board is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), (d), 
and 7108 (West 1991); 38 C.F.R. §§ 20.101(a), 20.200, 20.202 
(1998); YT v. Brown, 9 Vet. App. 195 (1996).

B.  Clear and unmistakable error

The appellant contends that the June 1985 rating decision 
constituted CUE.  She maintains that the medical evidence of 
record at the time of this rating supported a grant of 
service connection for diarrhea, alcoholic hepatitis, and 
chronic alcoholism. 

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has addressed the 
question of determining when there is clear and unmistakable 
error (CUE) present in a prior decision.  In this regard, the 
Court has propounded a three pronged test; namely (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

...CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error...that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

The appellant's sole contention is that the RO improperly 
failed to grant service connection for diarrhea, alcoholic 
hepatitis, and chronic alcoholism in June 1985.  In essence, 
the appellant is asserting that the RO, in the rating action 
in issue, misevaluated and misinterpreted the evidence of 
record.  

It should be noted that there has been no final decision on 
the issues of service connection for diarrhea, alcoholic 
hepatitis, and chronic alcoholism.  While the RO indicated in 
a July 1991 rating action that alcoholic hepatitis and 
chronic alcoholism were noted on a VA examination in March 
1985, this was clerical error as no such disabilities were 
diagnosed.  In Winslow v. Brown, 8 Vet. App. 469 (1996), the 
Court found that the RO's clerical error had no effect on the 
appellant's award of benefits; and, therefore, the mistake 
did not amount to clear and unmistakable error.  The Court in 
Winslow found that clear and mistakable error under 38 C.F.R. 
§ 3.105(a) must be the sort of error which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.

Therefore, the appellant's allegation does not fit the 
definition of a viable CUE claim.  Further, in this case, the 
clerical error arose subsequent to the rating action in 
question.  Under the circumstances, the Board concludes that 
the appellant has failed to reasonably raise a viable claim 
of CUE regarding a service connection claim.



ORDER

The appellant having failed to perfect an appeal, the claim 
of entitlement to service connection for the cause of the 
veteran's death secondary to exposure to herbicide agents is 
dismissed.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

